This is an appeal by a self-insured employer from a decision of the Industrial Board awarding death benefits to the widow and child .of Bednarz. Decedent was a pressman and operator of a bolt machine, and the employer was engaged in the business of manufacturing railroad supplies. The Industrial Board found that on January 23, 1942, while engaged in his regular occupation, decedent lifted a heavy die and as the result of a strain he suffered a ruptured ulcer of *1075the stomach. Operative interference became necessary with the result that death occurred on April 14, 1942, due to peritonitis which naturally and unavoidably resulted from the ruptured ulcer and the operations. The Board found that death was due to accidental injury. The evidence sustains the finding. Award affirmed, with costs to the State Industrial Board. All concur.